Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sam Kwiatkowski on August 1, 2022. Method claims are amended to depend from and encompass the allowed product and are rejoined for allowance. Claims 1-3, 5, 7, 11, 12, 17, 18, 21, 23-26 are allowed.

The application has been amended as follows: 

Claim 1.	A method for treating a patient suffering from a cancer which expresses PD-L1 , said method comprising administering to the patient:
(a) a  composition comprising the nanoparticle of claim 18 ; and
(b) a PD-1 immunotherapy.

Claim 2. 	A method for increasing the therapeutic effectiveness of an immunotherapy treatment of a patient suffering from a cancer which expresses PD-L1 , comprising administering to the patient
 (a) a therapeutically effective amount of a  composition comprising the nanoparticle of claim 18, and 
(b) a PD-1 immunotherapy.

Claim 5. 	The method of claim 3, wherein the second antibody is integrated onto and/or into [[a]] the nanoparticle , and optionally a second therapeutic agent.


Claim 11. 	The method of claim 1, wherein the antibodies of the nanoparticle comprise atezolizumab, avelumab, durvalumab, BMS 936559 (MDX1105), or biosimilars thereof.

Claim 17. 	The method of claim 1, further comprising administering to the patient an additional therapeutic agent selected from abiraterone, bendamustine, bortezomib, carboplatin, cabazitaxel, cisplatin, chlorambucil, dasatinib, docetaxel, doxorubicin, epirubicin, erlotinib, etoposide, everolimus, gefitinib, idarubicin, imatinib, hydroxyurea, imatinib, lapatinib, leuprorelin, melphalan, methotrexate, mitoxantrone, nedaplatin, nilotinib, oxaliplatin, pazopanib, pemetrexed, picoplatin, romidepsin, satraplatin, sorafenib, vemurafenib, sunitinib, teniposide, triplatin, vinblastine, vinorelbine, vincristine, or cyclophosphamide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642